Citation Nr: 1722888	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multiple myeloma with associated mononeuritis multiplex, claimed as due ionizing radiation.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to January 1955. 

The issue of entitlement to service connection for multiple myeloma with associated mononeuritis multiplex comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   Jurisdiction over this issue was subsequently transferred to the RO in Seattle, Washington. 

In June 2015, the Board reopened this issue and remanded it for further development, to include obtaining outstanding medical records, obtaining a medical opinion from the Under Secretary for Health (USH) and for review of the claim by the Under Secretary of Benefits.  In October 2015 and March 2016, the Agency of Original Jurisdiction (AOJ) requested that the Veteran submit authorizations for any additional relevant private medical records.  To date, the Veteran and his representative have not responded.  Moreover, in March 2017 a medical opinion was obtained from the USH and the Director of Compensation Service reviewed such opinion that same month.  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU comes before the Board on appeal from a July 2015 rating decision issued by the RO in Seattle, Washington.  

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Multiple myeloma with associated mononeuritis multiplex is not related to a disease or injury during the Veteran's active duty service, nor is it otherwise related to such service, to include as due to ionizing radiation.  

2.  The Veteran is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma with associated mononeuritis multiplex have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.1-4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With respect to the issues decided herein, the Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board recognizes that recent notifications to the Veteran, including the most recent supplemental statement of the case issued in March 2017, have been returned as undeliverable.  It appears that these notices have been sent to the Veteran's most recent address of record.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  This would, of necessity, include keeping VA apprised of his or her whereabouts.  The United States Court of Appeals for Veterans Claims (Court) has also held that VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Significantly, the Veteran's representative of record has also been copied on these notices and she has also not provided a current address for the Veteran.  As such, it would appear that any further attempts to send such notifications to the Veteran would be futile at this point.  Strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II. Multiple Myeloma with associated Mononeuritis Multiplex

The Veteran is seeking service connection for multiple myeloma with mononeuritis multiplex.  The Veteran has reported that such disorder was caused by exposure to ionizing radiation in active service.  Specifically, he contends that he was exposed to radiation while training at Kirtland Air Force Base in New Mexico and, later, while serving as a crew chief at Deep Creek Air Force Station (Deep Creek) at Fairchild Air Force Base in Washington.  The Veteran has reported receiving training in handling nuclear weapons in New Mexico, specifically learning how to load and unload the weapons from aircraft.  He also continued that job of loading and unloading weapons when he was stationed at Deep Creek for three-and-a-half years.  He performed that task approximately once per month, and loaded 12 or 13 weapons each time, which took about an hour-and-a-half to two hours.  In addition, he performed maintenance work on the nuclear weapons when they were still being housed in concrete bungalows, approximately one full day per month.  He was not given any protective gear or a dosimetry badge to wear.  He said he had a "Class Q" security clearance, and that as a result his work with nuclear weapons is not documented anywhere. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A 'radiation-risk activity' is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did not participate in a radiation-risk activity as defined above.  Nevertheless, service connection must also be considered under 38 C.F.R. § 3.311.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For multiple myeloma and any other cancer (with the exception of bone cancer and leukemia), the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Health (USH) for further consideration.

Although multiple myeloma and any other cancer is included in the list of 'radiogenic' diseases at 38 C.F.R. § 3.311(b), that regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing 'still requires a case-by-case determination of service connection for each claim based on one of the listed diseases.'  See Ramey v. Brown, 120 F.3d at 1245.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment and personnel records do not document any radiation exposure.  Moreover, the Veteran's service examination prior to discharge showed no abnormalities.  

However, in support of his contention that he performed duties during active service that exposed him to ionizing radiation, the Veteran submitted several "buddy" statements from men who worked on his crew during active service.  The signed and sworn statements are identical; each states that the Veteran and his crew received "Q" security clearance with the Atomic Energy Commission to work with nuclear weapons, that they received training on loading nuclear weapons into aircraft at Sandia (now Kirtland) Air Force Base in New Mexico, and that they were transferred to Deep Creek, which was set up for storage and maintenance of nuclear weapons.  Further, the Veteran was a crew member for loading, testing, and unloading nuclear weapons in aircraft, they loaded weapons into aircraft many times while at Deep Creek, they were alongside the nuclear core of the weapons while loading them, they were exposed to the nuclear components of the weapons both in and out of their containers, and they performed periodic maintenance and training on the weapons.  The statements further indicate that they worked with both uranium and plutonium core bombs, and none of them wore any protective clothing or radiation detection badges because they were not available.

In his June 2001 Questionnaire response, the Veteran stated that he was diagnosed with mononeuritis multiplex by Dr. E.C.Y. in September 1998, and with multiple myeloma at the Puget Sound VAMC in August 2000. 

By way of background, a July 1998 letter from Dr. E.C.Y. indicated that the Veteran's symptoms began in September 1997, when he shook his left leg to get water out of his ear and then, two days later, felt pain in his left hip.  Testing revealed acute denervation in multiple muscles in the left lower extremity.  After running some tests, the doctor assessed inflammation of the sciatic nerve, vasculitis, or lymphoma of the sciatic nerve in August 1998.  A September 1998 note indicates that lymphoma was ruled out by MRI, and the doctor assessed inflammatory lumbosacral plexitis.  In April 1999, the Veteran began to have a new numbness and weakness in his left hand.  Dr. E.C.Y. assessed mononeuritis multiplex initially affecting the left lower extremity and now beginning to affect the left upper extremity.  In January 2000, the Veteran had a flare-up of symptoms.  Dr. E.C.Y. noted a diagnosis of mononeuritis multiplex from presumed vasculitic neuropathy, although the latter could not be proven by biopsy.  

A September 2000 note from the Puget Sound VA Medical Center (VAMC) indicates the Veteran had been recently discharged from inpatient neurology, was found to have multiple myeloma by bone marrow biopsy, and was taking Melphalan.  Follow up VA medical records continue to document treatment of the Veteran's multiple myeloma..

In September 2000, Dr. E.C.Y. wrote a letter stating that he had been treating the Veteran for mononeuritis multiplex due to an immune system abnormality, which was recently diagnosed as multiple myeloma.  The doctor noted that the Veteran had been exposed to radiation while he was in active service.  Further, the doctor opined that this radiation exposure was very likely to have caused the Veteran's multiple myeloma and neurological symptoms.

In light of the Veteran's contentions regarding radiation exposure, the diagnosis of multiple myeloma and Dr. E.C.Y.'s opinion, the AOJ requested a dose estimate for the Veteran.  However, a September 2002 letter from the Defense Threat Reduction Agency (DTRA) stated that it was unable to provide information as to the Veteran's potential radiation dose exposure during active service.  In this regard, the agency responded that it only provided information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests from 1945 to 1962 and the occupation of Hiroshima and Nagasaki, Japan, following World War II, and that exposure to radiation from sources other than U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki is beyond its purview.  The DTRA suggested that VA request information for a dose estimate from the Air Force Headquarters Medical Operations Agency (AFMOA).

VA then requested a dose estimate from the AFMOA.  In response, in December 2002, a dose estimate was obtained from the U.S. Air Force Safety Center (AFSC). In its "Ionizing Radiation Dose Reconstruction Report" for the Veteran, the AFSC confirmed that the Veteran was assigned to the 3082 Aviation Depot Squadron located at Deep Creek.  However, because he was a senior automotive mechanic, he did not leave behind a military record indicating exposure to intrinsic radiation.  To the AFSC's knowledge, the Veteran was not involved in any activity that would have exposed him to spalling radioactive metal, nor was he present at any accident site involving nuclear weapons or material (and the Board also notes parenthetically that the Veteran has not asserted such exposure).  Thus, according to the information the AFSC had, the Veteran would not have received a significant dose as a result of his service at Deep Creek.  The response indicated further that, historically, the Air Force did perform personal radiation dosimetry studies on select nuclear weapons maintenance organizations that had the potential for the highest exposures in the Air Force.  Those studies demonstrated that exposures were typically below 100 mrem per year for personnel who performed weapons-related maintenance work on this type of system, with all of the workers below 500 mrem per year.  The Air Force did not routinely perform continuous radiation dosimetry monitoring for personnel in units that performed nuclear weapons maintenance, loading, rendering safe procedures, or transportation operations, because the expected exposures were well below guidelines that would have necessitated that type of monitoring.  Thus, the Veteran most likely received only a very tiny fraction of these magnitudes of dose, if any dose at all.  The Board notes that the AFSC presumed that the Veteran's contentions of his duties involving handling nuclear weapons were true in reaching its conclusion, even though the duties the Veteran described were not documented in his personnel records

In May 2003, the Director of Compensation and Pension (C&P) Service (now Director of Compensation Service) requested an opinion from USH.  In a June 2003 Memorandum from the VA Chief of Public Health and Environmental Hazards Officer, which was provided as the designee of the USH, the physician stated that a 1990 study found that multiple myeloma had been observed to be increased following irradiation more consistently than any other lymphoma; however, more recent studies (the physician cited to a single study in 1995) questioned whether multiple myeloma is related to radiation exposure.  Following this literature assessment, the physician stated, "it is unlikely that the Veteran's multiple myeloma can be attributed to exposure to ionizing radiation in service."  Again, the physician presumed in her analysis that the Veteran's contentions regarding the nature of his performance duties during active service were true, in reaching her opinion.  The Director of C&P authored a letter in June 2003 that adopted the June 2003 opinion and found there was no reasonable possibility the Veteran had developed multiple myeloma as a result of such exposure.

A January 2004 letter from the Chief of the Radiation Protection Division of the Air Force Medical Support Agency states that they queried the U.S. Air Force Master Radiation Exposure Registry (MRER) for the Veteran's name and researched all other information available for records of occupational radiation exposure monitoring.  However, they found no external or internal exposure data in the MRER registry for the Veteran.  The MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  

In May 2004, Dr. A.B. at the Puget Sound VAMC wrote a letter stating that the Veteran was a patient in the oncology clinic at the VAMC, where he was followed for myeloma and related neuropathy.  The doctor said that exposure to ionizing radiation is a known risk factor for myeloma, and that the Veteran had a history of exposure to radiation during his service in the military. 

A July 2004 letter from the Air Force Medical Support Agency again reiterated that there was no dosimetry data for the Veteran.  The letter advised the Veteran that to send an inquiry to the Dosimetry Records Center of Sandia National Lab on behalf to determine if they had any records or dosimetry information on file for the Veteran.  It appears that the AFMSA also forward the Veteran's request to the Sandia National Lab.  However, no further dosimetry records were received.  

In November 2007, in support of his claim, the Veteran submitted a May 2003 article entitled "Cancer and Workers Exposed to Ionizing Radiation," published by the Center for Environmental Health Studies, which discusses the relationship between radiation exposure and different types of cancers, including myeloma.

The Board previously denied this claim in May 2010 as the evidence showed that the Veteran was not exposed to dangerous levels of ionizing radiation in service.  

Subsequently, the Veteran submitted a July 2010 opinion from his treating oncologist, J.K, DO, FACOI, which stated that he reviewed the Veteran's complete claims file.  The clinician noted the June 2003 opinion from the USH, which indicated that recent studies had questioned whether multiple myeloma was related to radiation exposure.  The examiner observed that because of lack of radiation monitoring, it is impossible, by any means, to determine the exact dose of the Veteran's radiation exposure.  The examiner indicated that after consulting with a senior radiation oncologist, a therapeutic radiation dosimetrist and a physicist, all presumed that the dose exposure must have been measurable and significant in that era.  The examiner also discussed and identified more current studies that suggest a causal relationship does exist between exposure to ionizing radiation and the development of multiple myeloma.  Accordingly, Dr. J.K. opined that it is as likely as not that Veteran's multiple myeloma and associated neuropathy was in fact caused by exposure to ionizing radiation that he sustained during his tenure in the United States Air Force in the 1950s.

The Veteran also submitted another opinion dated in January 2014 from N.B., M.D., a Hematology-Oncology specialist at the Seattle Cancer Care Alliance.  The examiner noted that the Veteran had significant radiation exposure, including exposure to nuclear weapons, loading and unloading, as well as exposure to core bomb material per his report.  Information is classified and thus precise details of radiation exposure unfortunately are not available.  Radiation dosimetry badges were not issued until 1958, so it is impossible to say what his dose of radiation was.  However, he was at a high risk of radiation exposure, and radiation exposure is linked to MGUS and multiple myeloma etiology based on the evidence available.  Moreover, the specialist mentioned recent studies which discussed the risks associated with "low dose exposure" to radiation, as well as an additional study by the National Academy of Science, which found, "radiation induction of myeloma was better than for any other human lymphoma."  The examiner concluded that in aggregate, it is highly likely that radiation exposure puts the Veteran at increased risk of MGUS and MGUS-associated neuropathy.

In June 2015, in light of the newly submitted private opinions, the Board reopened the Veteran's claim and remanded for another opinion from a designee of the USH.  In this regard, the Board observed that these statements and medical articles directly contradict the prior studies utilized by the USH in the examiner's June 2003 opinion, which, "questioned whether multiple myeloma is related to radiation exposure."  The Board also found that the June 2003 USH physician did not provide a rationale to support her conclusion that the Veteran's myeloma was unrelated to his ionizing radiation exposure.  Rather, the clinician seemed to rely on the more recent literature, without providing any reason why it should be deemed more inherently credible.  As such, the Board found that a new medical opinion was warranted.  

In March 2017, the Director of Compensation Service requested a medical opinion from USH.  An opinion was obtained from the Director, Era Environmental Health Program on behalf of USH.  The examiner noted the Veteran's in-service radiation exposure and observed that he was diagnosed with multiple myeloma in August 2000.  The examiner observed the July 2010 opinion concerning "low dose exposure," but found this statement of little value since there was no mention of actual radiation dose received by the Veteran and how that dose might be causative of multiple myeloma.  Exposure in and of itself is not causative for any disease.  Neither family history to any known carcinogens nor any smoking history was found of record.  The examiner noted the December 2002 statement from AFSC and its findings that studies demonstrated that radiation doses were typically below 100 mrem per year for personnel who performed nuclear weapons related maintenance.  The examiner agreed with the AFSC dose assessment, but assigned a dose that may be more favorable to the Veteran.  

Pursuant to federal regulations, persons not expected to receive more than 1/10 of the annual dose limit (0.5 rem per year) are not required to wear dosimetry.  Since the Veteran did not wear an assigned dosimeter, we will assign a radiation dose estimate 2.5 rem (0.5 rem/year X 5 separate calendar of years of service).  The Health Physics Society, in their position statement PS010-3, Radiation Risk in Perspective, dated May 2016, stated that "[t]he average annual equivalent dose from nature background radiation in the United Stated is about 3 mSv [0.3 rem].  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv [5 rem] in the first 17 years of life and about 205 mSv [25 rem] during an average 80 year lifetime.  Substantial and convincing scientific data show evidence of health effects following high-dose exposure (many multiples of natural background).  However, below levels of about mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero."  The examiner concluded that since the Veteran's lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it was unlikely that multiple myeloma with associated mononeuritis complex was caused by ionizing radiation during military service.

In March 2017, the Director of Compensation Service reiterated the USH opinion and stated that as a result of the opinion, and following review of the evidence in its entirety, there was no reasonable possibility that the Veteran's multiple myeloma with associated mononeuritis complex resulted from radiation exposure in service

Based on a thorough review of the evidence, the Board cannot find that service connection for multiple myeloma with associated mononeuritis multiplex is warranted as the most probative evidence weighs against finding any significant exposure to radiation.  In this regard, the Board finds the March 2017 official and detailed opinion from USH to be highly probative on the question of the Veteran's exposure to radiation during the risk activity at issue.  Importantly, the examiner accepted the Veteran's contentions of his duties involving handling nuclear weapons as true and noted the December 2002 AFSC letter that indicated that the Veteran would not have received a significant dose of radiation.  Again, the AFSC has performed numerous radiation dose assessments on select weapons maintenance organizations.  Although the examiner agreed with the AFSC dose assessment, a more favorable dose assessment was still applied in the Veteran's case.  However, even in applying the more favorable assessment, the Veteran's lifetime radiation exposure did not exceed 100 mSv (10 rem).  Therefore, based on this dose assessment, the examiner unequivocally found that it was unlikely that the Veteran's multiple myeloma was caused by radiation exposure during service.  

With respect to the opinions of Drs. E.C.Y., A.B., J.K. and N.B. linking the Veteran multiple myeloma to in-service radiation exposure, these opinions are based on speculation that the Veteran was exposed to radiation to some harmful degree, when the competent evidence shows that he was not.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  In this regard, the July 2010 opinion by J.K. indicated that because of lack of radiation monitoring, it is impossible to determine exactly the Veteran's dose rating.  However, this is inaccurate as the December 2002 letter from the AFCS clearly stated that the Air Force did perform personal radiation dosimetry studies on select nuclear weapons maintenance organizations that had the potential for the highest exposures in the Air Force.  Moreover, those studies demonstrated that exposures were typically below 100 mrem per year for personnel who performed weapons-related maintenance work on this type of system, with all of the workers below 500 mrem per year.  In sum, as these opinions were not based on any sort of dose estimate and simply based on the Veteran's own history of exposure, the Board must find that they have minimum probative value and are outweighed by the more probative March 2017 opinion by the USH.  

The Veteran's representative has alleged that the lack of records establishing the precise exposure results in the possibility that he was, "exposed to more radiation than what was estimated."  The Board finds this argument unpersuasive, given the fact that the Air Force did conduct numerous studies on service-members that performed similar occupational duties since 1947, and the majority of those studies show exposures in the range estimated.  Moreover, again, the March 2017 USH opinion applied a more favorable dose assessment.  

The Board also recognizes the Veteran's assertions and his belief that his current disabilities are related to exposure to ionizing radiation in service.  Although the Board accepts the Veteran's statements concerning his duties in service; nevertheless, he is not competent to render or calculate an actual dose estimate or provide such a complex medical opinion.  In this regard, there is simply no competent evidence of significant radiation exposure in service.  There are no records of radiation exposure for the Veteran.  Importantly, the March 2017 opinion when applying a more favorable dose estimate still determined that the Veteran's exposure would be too small to cause multiple myeloma.  

Moreover, as the cause of his disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, his contentions are outweighed by the March 2017 findings.  

The Board concludes that the preponderance of the evidence demonstrates that, for the purposes of considering entitlement to service connection for multiple myeloma with associated mononeuritis multiplex, under 38 C.F.R. § 3.311, the Veteran was not exposed to a significant amount of ionizing radiation during service to lead to the disability on appeal.  Thus, service connection is not warranted under 38 C.F.R. § 3.311.

As stated above, under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In the instant case, the Board notes that the disability was first diagnosed in 2000, many years after the Veteran's discharge from service.  Moreover, there is simply no competent evidence suggesting that the Veteran's multiple myeloma is directly related to service or had its onset during the one-year period after service.  The Veteran has not contended otherwise.  Further, there has been no medical or lay evidence of pertinent symptomatology since service.  See Walker, cited above.  This lengthy period following service prior to any shown manifestation of the Veteran's disabilities weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In this case, the most competent evidence shows that the Veteran's multiple myeloma with associated mononeuritis multiplex is unlikely to have been caused by or aggravated by the Veteran's military service, to include exposure to ionizing radiation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for multiple myeloma with associated mononeuritis multiplex.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied. 38 U.S.C.A.  § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

The Veteran is also seeking entitlement to a total rating based upon individual unemployability due to service-connected disabilities.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

However, the record clearly shows that the Veteran is currently not service-connected for any disabilities.  Thus, the Veteran does not meet the schedular or extraschedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a) and (b).  In sum, as a total rating based on individual unemployability is limited to consideration of service-connected disabilities, entitlement to a total disability rating based on individual unemployability due to service-connected disability is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Service connection for multiple myeloma with associated mononeuritis multiplex is denied.  

A TDIU is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


